               Case 2:20-cv-00576-MAT Document 13-1 Filed 01/09/21 Page 1 of 7


                                                                      The Honorable Mary Alice Theiler
 1

 2

 3

 4

 5

 6

 7

 8
              UNITED STATES DISTRICT COURT
 9
        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11
      Damarius Butts, a deceased individual and            No. 2:20-CV-00576-MAT
12    Stephanie Butts an Individual and Mother
      of Damarius Butts and Executor of the                Jeff Kallis’ of KallisLaw Protecting Civil
13    Estate of Damarius Butts,                            Rights P.C.’s Declaration in support of
                                                           the Motion for Leave to Withdraw as
14                                 Plaintiffs,             Counsels of Record LRCP § 83.2
15                    vs.
16    Seattle Police Department Officers
      Elizabeth Kennedy #7725, Hudson Kang
17    #7759 Officers Joshua Vaaga #8397; and
      Chris Myers #5452 Who Are Named In
18    Their Individual Capacity; Does 1 Through
      15 Who Are Employees Of The Seattle
19    Police Department and Are Named In Their
      Individual Capacity; The City of Seattle and
20    the Seattle Police Department, which is a
      division Within the City of Seattle,
21
                                   Defendants.
22

23
              I, M. Jeffery Kallis, am a principal of Kallislaw- Protecting Civil Rights, P.C. I
24
      make the following declaration under the laws of the United States against perjury.
25
              I am Co-Counsel for the Plaintiffs in this action and have personal knowledge of
26    the facts set forth below. As to those facts set forth on information and belief, I have a
27
     Thomas Olmstead .SBN 3170            Kallislaw- Protecting Civil Rights P.C.
     Olmstead Law Office P.C              M. Jeffery Kallis (SBN # 27855)
     20319 Bond Rd.                       321 High School RD Suite D3
     PO BOX Poulsbo WA 98370              Bainbridge Island WA 98110
     360 930 6108                         888-441- 1529
     Page 1 of 7
               Case 2:20-cv-00576-MAT Document 13-1 Filed 01/09/21 Page 2 of 7



 1    good faith belief that they are true and correct. If called to testify I could and would
      provide competent testimony in conformity with the following numbered paragraphs.
 2
              I am in good standing with the Washington State Bar Association, and have been
 3
      so since 1998. I am also in good standing with the California State Bar and the Alaska
 4
      State Bar Associations, on inactive status.
 5
              I received a BS-AMS from Carnegie-Mellon University in 1968, a Masters and
 6
      Ph.D. in Economics from the University of Pittsburgh in 1979. In 1997 I received a Juris
 7
      Doctorate from the University of California, Hasting College Of The Law. I was
 8    admitted to the California State Bar in 1997, the Washington State Bar in 1998 and the
 9    Alaska State Bar in 2004.
10            Between 1970 and 1984 I was a sworn Deputy Sheriff with the Cook County
11    Sheriff’s Office. The highest rank achieved was Assistant Chief of the Criminal Division.
12

13     1      Plaintiff has been represented by The Law Offices of Thomas Olmstead P.C. and

14             Kallislaw-Protecting Civil Rights P.C. since the action was first filed.
       2      The representation was undertaken under a written Contract between the
15
               Plaintiffs and the attorneys.
16
       3      That contract specified that the law firms were retained for the purpose of filing
17
               a Complaint and after initial discovery, assess the merits of the case so that the
18
               Plaintiffs could make informed decisions concerning the litigation.
19
       4      Plaintiffs’ counsels have completed their assessment of the case and having
20
               fulfilled the scope of the limited representation, and now request leave of this
21
               Court to withdraw from representation of the Plaintiffs.
22     5       Both Counsel have met in person with the Plaintiffs and discussed the evidence
23             and the merits of the case and evidentiary issues and potential costs with
24             pursuing the action to judgment.
25     6       Counsel explained that their withdrawal is due to professional considerations, in

26             part because they did not believe that the advice they provide would materially

27
     Thomas Olmstead .SBN 3170            Kallislaw- Protecting Civil Rights P.C.
     Olmstead Law Office P.C              M. Jeffery Kallis (SBN # 27855)
     20319 Bond Rd.                       321 High School RD Suite D3
     PO BOX Poulsbo WA 98370              Bainbridge Island WA 98110
     360 930 6108                         888-441- 1529
     Page 2 of 7
               Case 2:20-cv-00576-MAT Document 13-1 Filed 01/09/21 Page 3 of 7



 1             aid Plaintiffs and that Plaintiffs would be better served by retaining another
               attorney(s) or via self-representation.
 2
       7       Counsel met with the Plaintiffs on December 22nd, 2020 at Mr. Olmstead’s
 3
               Poulsbo Office. Counsel provided a summary of their review of the Discovery
 4
               and discussed the withdrawal of counsel. The Plaintiffs indicated that they had
 5
               no objection to the withdrawal, but wanted to see if they could retain other
 6
               counsel. Plaintiffs indicated that they should have information on the status of
 7
               their search for new representation by January 8, 2021.
 8     8      Plaintiffs indicated that they understood the limited scope of counsels’
 9             representation.
10     9       Plaintiffs were sent a copy of this motion and this Joint Declaration from the law
11             firms.
12     10      Opposing counsel for the Defendants were also sent a copy of this motion and

13             the relevant declaration of the attorneys.

14

15            DATED this 8th of January 2021.
16

17                                     By:          ___/s/M. Jeffery                Kallis
                                       M. Jeffrey Kallis, WSBA# 27855
18

19

20

21

22

23

24

25

26

27
     Thomas Olmstead .SBN 3170            Kallislaw- Protecting Civil Rights P.C.
     Olmstead Law Office P.C              M. Jeffery Kallis (SBN # 27855)
     20319 Bond Rd.                       321 High School RD Suite D3
     PO BOX Poulsbo WA 98370              Bainbridge Island WA 98110
     360 930 6108                         888-441- 1529
     Page 3 of 7
               Case 2:20-cv-00576-MAT Document 13-1 Filed 01/09/21 Page 4 of 7



 1
                                                                    The Honorable Mary Alice Theiler
 2

 3

 4

 5

 6

 7

 8

 9
              UNITED STATES DISTRICT COURT
10
        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11

12
      Damarius Butts, a deceased individual and          No. 2:20-CV-00576-MAT
13    Stephanie Butts an Individual and Mother
      of Damarius Butts and Executor of the              Thomas Olmstead’s of the Law Offices
14    Estate of Damarius Butts,                          of Thomas Olmstead P.C. Declaration in
                                                         support of the Motion for Leave to
15                               Plaintiffs,             Withdraw as Counsels of Record LRCP
                                                         § 83.2
16                    vs.
17    Seattle Police Department Officers
      Elizabeth Kennedy #7725, Hudson Kang
18    #7759 Officers Joshua Vaaga #8397; and
      Chris Myers #5452 Who Are Named In
19    Their Individual Capacity; Does 1 Through
      15 Who Are Employees Of The Seattle
20    Police Department and Are Named In Their
      Individual Capacity; The City of Seattle and
21    the Seattle Police Department, which is a
      division Within the City of Seattle,
22
                                 Defendants.
23

24
              I, Thomas Olmstead, am a principal of Olmstead Law Office P.C.. I make the
25
      following declaration under the laws of the United States against perjury.
26

27
     Thomas Olmstead .SBN 3170          Kallislaw- Protecting Civil Rights P.C.
     Olmstead Law Office P.C            M. Jeffery Kallis (SBN # 27855)
     20319 Bond Rd.                     321 High School RD Suite D3
     PO BOX Poulsbo WA 98370            Bainbridge Island WA 98110
     360 930 6108                       888-441- 1529
     Page 4 of 7
               Case 2:20-cv-00576-MAT Document 13-1 Filed 01/09/21 Page 5 of 7



 1            I am Co-Counsel for the Plaintiffs in this action and have personal knowledge of
      the facts set forth below. As to those facts set forth on information and belief, I have a
 2
      good faith belief that they are true and correct. If called to testify I could and would
 3
      provide competent testimony in conformity with the following numbered paragraphs. I
 4
      am in good standing with the Washington State Bar Association.
 5
       1      Plaintiff has been represented by The Law Offices of Thomas Olmstead P.C. and
 6
              Kallislaw-Protecting Civil Rights P.C. since the action was first filed.
 7
       2      The representation was undertaken under a written Contract between the
 8            Plaintiffs and the attorneys.
 9     3      That contract specified that the law firms were retained for the purpose of filing a
10            Complaint and attorneys agreed to review initially produced discovery so that
11            Attorneys could give an initial assessment on the merits of the case so that the
12            Plaintiffs could make informed decisions concerning the litigation.

13     4      Plaintiffs’ counsels have completed their assessment of the case and having

14            fulfilled the scope of the limited representation, and now request leave of this
              Court to withdraw from representation of the Plaintiffs.
15
       5       Both Counsel have met in person with the Plaintiffs and discussed the evidence
16
              and the merits of the case and evidentiary issues and potential costs with
17
              pursuing the action to judgment.
18
       6       Counsel explained that their withdrawal is due to professional considerations, in
19
              part because they did not believe that the advice they provide would materially
20
              aid Plaintiffs search for “Justice” and that Plaintiffs would be better served by
21
              retaining another attorney(s) or via self-representation.
22     7       Counsel met with the Plaintiffs on December 22nd, 2020 at Mr. Olmstead’s
23            Poulsbo Office. Counsel provided a summary of their review of the Discovery
24            and discussed the withdrawal of counsel. The Plaintiffs indicated that they had
25            no objection to the withdrawal, but wanted to see if they could retain other

26            counsel. Plaintiffs indicated that they should have information on the status of

27            their search for new representation by January 8, 2021.
     Thomas Olmstead .SBN 3170            Kallislaw- Protecting Civil Rights P.C.
     Olmstead Law Office P.C              M. Jeffery Kallis (SBN # 27855)
     20319 Bond Rd.                       321 High School RD Suite D3
     PO BOX Poulsbo WA 98370              Bainbridge Island WA 98110
     360 930 6108                         888-441- 1529
     Page 5 of 7
               Case 2:20-cv-00576-MAT Document 13-1 Filed 01/09/21 Page 6 of 7



 1     8      Plaintiffs indicated that they understood the limited scope of counsels’
              representation.
 2
       9       Plaintiffs were sent a copy of this motion and this Joint Declaration from the law
 3
              firms.
 4
       10      Opposing counsel for the Defendants were also sent a copy of this motion and
 5
              the relevant declaration of the attorneys.
 6

 7
              DATED this 8th of January 2021.
 8

 9
                                  By: /s/ Thomas S. Olmstead___________
10                                Thomas S. Olmstead, WSBA# 8170
11
                                  Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Thomas Olmstead .SBN 3170            Kallislaw- Protecting Civil Rights P.C.
     Olmstead Law Office P.C              M. Jeffery Kallis (SBN # 27855)
     20319 Bond Rd.                       321 High School RD Suite D3
     PO BOX Poulsbo WA 98370              Bainbridge Island WA 98110
     360 930 6108                         888-441- 1529
     Page 6 of 7
               Case 2:20-cv-00576-MAT Document 13-1 Filed 01/09/21 Page 7 of 7



 1

 2                                       CERTIFICATE OF SERVICE

 3            I certify that on the date noted below I electronically served these documents:

 4    Thomas Olmstead’s of the Law Offices of Thomas Olmstead P.C. Declaration in

 5    support of the Motion for Leave to Withdraw as Counsels of Record LRCP § 83.2; Jeff

 6    Kallis’ of KallisLaw Protecting Civil Rights P.C.’s Declaration in support of the

 7    Motion for Leave to Withdraw as Counsels of Record LRCP § 83.2; and The Law

 8    Offices of Thomas Olmstead P.C. and Kallislaw-Protecting Civil Rights P.C.’s

 9    Motion for Leave to Withdraw as Counsels of Record LRCP § 83.2 on to the following

10    person(s) by e-mail to the following e-mail addresses and persons, in addition Ms. Butts

11    was sent a copy by U.S. Mail to the address listed below:

12
              Erika Evans, WSBA #51159
13
              Kerala Cowart, WSBA 53649
14            Seattle City Attorney’s Office
              701 Fifth Avenue, Suite 2050
15            Seattle, WA 98104
              Email: Erika.Evans@seattle.gov
16            Email: Kerala.Cowart@seattle.gov
17

18            Stephany Butts
              14625 SE 176th St. Unit N104
19            Renton WA 98058
              Ann36candy@gmail.com
20

21
              DATED this 8th day of January, 2021.
22

23
                                             /s   M. Jeffery Kallis
24

25

26

27
     Thomas Olmstead .SBN 3170           Kallislaw- Protecting Civil Rights P.C.
     Olmstead Law Office P.C             M. Jeffery Kallis (SBN # 27855)
     20319 Bond Rd.                      321 High School RD Suite D3
     PO BOX Poulsbo WA 98370             Bainbridge Island WA 98110
     360 930 6108                        888-441- 1529
     Page 7 of 7
